Citation Nr: 0631436	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  98-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to March 
1995.

This matter arises from a September 1997 rating decision of 
the Board of Veterans Affairs (VA) Regional Office in 
Houston, Texas, that denied claims for entitlement to service 
connection for right and left knee disabilities and a right 
wrist disability.  The veteran appealed this decision to the 
Board.  In May 1999, the veteran testified at a Board 
videoconference hearing.  In July 1999, the Board remanded 
these issues to the RO for additional development, and in 
August 1995 the Board denied the issues.  The veteran timely 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In April 2006, the parties 
filed a joint motion to partially vacate the Board decision 
with respect to these issues and to incorporate the terms of 
the remand.  The Court granted the motion in April 2006.  The 
matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One basis of the April 2006 joint motion referenced above is 
to provide the veteran with a medical examination.  In this 
regard, the joint motion provided that in the event that the 
Board determined, after further analysis, that the medical 
evidence was not sufficient regarding a causal nexus between 
the veteran's current knee disabilities and service, VA 
should assist her by obtaining an adequate medical nexus 
opinion.  See 38 U.S.C.A. § 5103A(d)(1).  Accordingly, the 
veteran should be afforded a new orthopedic examination so 
that a medical opinion can be obtained regarding any 
aggravation or pre-existing knee disabilities and whether any 
currently shown knee disabilities were incurred in service.  
Id; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Another basis of the April 2006 joint motion is to obtain a 
medical opinion that addresses whether the veteran has a 
present right wrist disability that is related to her 
military service or to her in-service diagnoses of wrist 
sprain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b); 
Duenas v. Principi, 18 Vet. App. 512, 516-617 (2004).  
Accordingly, the new orthopedic examination should include an 
examination and medical opinion regarding the claimed right 
wrist disability.  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
nature and etiology of the claimed right 
and left knee disabilities and right wrist 
disability.  The veteran's claims folders, 
including all service medical records, 
must be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review and 
comment.  

The examiner is requested to provide a 
full description of all knee and right 
wrist symptomatology, along with all 
pertinent clinical findings, and render 
diagnoses reflecting current impairment.  
If no current impairment/chronic 
disability is found upon examination, this 
should be clearly stated.  

If there is current knee and/or wrist 
impairment/disability(ties), the examiner 
should state whether it is at least as 
likely as not that such 
impairment/disability(ies) is(are) related 
to service, including any inservice 
diagnoses.  The examiner is also requested 
to identify the extent of knee 
symptomatology which pre-existed service, 
any which had its inception during 
service, either resulting from fresh 
injury or through aggravation of the pre- 
existing disability.  The examiner should 
also comment on any post-service injury to 
the knees and/or right wrist.  The 
complete rationale for all opinions 
expressed should be fully explained. 

2.  After the development requested above 
has been completed, the RO should again 
review the record and adjudicate the 
claims for entitlement to service 
connection for right and left knee 
disabilities and a right wrist disability.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished a supplemental 
statement of the case and the opportunity 
to respond.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



